 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                 IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                              CASE NO. 2:15-CR-00039-MCE
12
                                    Plaintiff,              STIPULATION TO SET STATUS CONFERENCE
13                                                          AND EXCLUDE TIME UNDER THE SPEEDY
                              v.                            TRIAL ACT; ORDER
14
     EMILIO LARA,
15
                                    Defendant.
16

17
                                                    STIPULATION
18
             Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
             1.       By previous order, this matter was set for a jury trial on September 10, 2019, and time
21
     was excluded through that date. The parties confirmed the trial at the Trial Confirmation Hearing on
22
     July 26, 2019.
23
             2.       Counsel for defendant subsequently requested that the trial be continued to allow them to
24
     review computer evidence that they had not previously reviewed. In response to that request, the case
25
     was reassigned to this Court and the September 10, 2019, trial date was vacated.
26
             3.       By this stipulation, defendant now moves to set a status conference on September 19,
27
     2019, and exclude time between September 10, 2019, and September 19, 2019, under Local Code T4.
28
     At that status conference, the parties anticipate setting a trial date.

       STIPULATION TO SET STATUS & EXCLUDE TIME              1
30     UNDER THE SPEEDY TRIAL ACT
 1        4.      The parties agree and stipulate, and request that the Court find the following:

 2                a)     Counsel for defendant requires additional time to prepare for trial because their

 3        review of the government’s motions in limine led them to conclude that they need to review

 4        certain computer evidence that they had not reviewed.

 5                b)     Counsel for defendant also requires additional time to discuss trial strategy with

 6        the client after reviewing the computer evidence.

 7                c)     Counsel for defendant believes that failure to grant the above-requested

 8        continuance would deny him the reasonable time necessary for effective preparation, taking into

 9        account the exercise of due diligence.

10                d)     The government does not object to the continuance because it agrees that

11        reviewing the computer evidence is important to preparing the defense case.

12                e)     Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15                f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16        et seq., within which trial must commence, the time period of September 10, 2019, to September

17        19, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

18        Code T4] because it results from a continuance granted by the Court at defendant’s request on

19        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

20        best interest of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION TO SET STATUS & EXCLUDE TIME           2
30   UNDER THE SPEEDY TRIAL ACT
 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 10, 2019                                 MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ MIRIAM R. HINMAN
 9                                                             MIRIAM R. HINMAN
                                                               MICHAEL D. ANDERSON
10
                                                               Assistant United States Attorneys
11

12
     Dated: September 10, 2019                                 /s/ DAVID DRATMAN
13                                                             DAVID DRATMAN
14                                                             DAVID FISCHER
                                                               Counsel for Defendant
15                                                             Emilio Lara

16

17

18                                                     ORDER

19          Pursuant to the stipulation of the parties, it is so ordered. This matter is set for a status

20 conference on September 19, 2019, at 9:00 a.m. in Courtroom 7.
21          IT IS SO ORDERED.

22 Dated: September 13, 2019

23

24

25

26
27

28

      STIPULATION TO SET STATUS & EXCLUDE TIME             3
30    UNDER THE SPEEDY TRIAL ACT
